NO. 07-09-0388-CV
 
IN THE
COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

MAY
17, 2010
 

 
In the Matter of the Marriage of
STEPHANIE YVONNE CABELLO
And MATTHEW MARSIAL CABELLO and In
the Interest of
MATTHEW MARSIAL CABELLO JR. and YANIN
AGUSTINA
CABELLO, Children
_____________________________
 
FROM THE 320TH DISTRICT COURT OF POTTER
COUNTY;
 
NO. 76,966-D; HONORABLE DON R.
EMERSON, PRESIDING
 

 
Memorandum
Opinion
 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
Matthew
Marsial Cabello (appellant) filed a pro
se notice of appeal seeking to alter the trial court=s judgment on child support.  We dismiss the appeal.  The clerk=s record was filed with this court on January 19, 2010.  No reporter’s record was taken.  On February 1, 2010, appellant filed a motion
for extension of time to file his brief, which was granted to March 22,
2010.  On March 25, 2010, appellant filed
a second extension to file his pro se brief, which was granted to April 21,
2010, with the admonition that no further extensions would be granted.  No brief was filed by that date, so the Court
notified appellant on April 28, 2010, that the due date for the brief had
lapsed, that the brief had not been filed, and that if it was not received by
May 5, 2010, the appeal would be dismissed for want of prosecution.  To date, no brief or motion to extend the
deadline has been filed.  Nor has the
court received any explanation for the omission.
Accordingly,
we dismiss the appeal for want of prosecution. Tex. R. App. P.  38.8(a)(1); 42.3(b).
Per
Curiam